UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 7, 2012 KELLY SERVICES, INC. (Exact name of Registrant as specified in its charter) DELAWARE 0-1088 38-1510762 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) , TROY, MICHIGAN 48084 (Address of principal executive offices) (Zip Code) (248) 362-4444 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) underthe Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) underthe Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02.Results of Operations and Financial Condition Kelly Services, Inc. (the “Company”) today released financial information containing highlighted financial data for the three months and nine months ended September 30, 2012.A copy of the press release is attached as exhibit 99.1 herein. Item 9.01. Financial Statements and Exhibits (d) Exhibits 99.1Press Release dated November 7, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. KELLY SERVICES, INC. Date:November 7, 2012 /s/ Patricia Little Patricia Little Executive Vice President and Chief Financial Officer (Principal Financial Officer) Date:November 7, 2012 /s/ Michael E. Debs Michael E. Debs Senior Vice President and Chief Accounting Officer (Principal Accounting Officer) 3 EXHIBIT INDEX Exhibit No. Description Press release dated November 7, 2012 4
